Case 1:20-cv-01858-RRM-RER Document 1 Filed 04/20/20 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
LEVI LABER,                                                   :
                                                              :   Case No.:
                                    Plaintiff,                :
                                                              :   COMPLAINT
                           - against -                        :
                                                              :
UNIQUE MANAGEMENT SERVICES, INC,                              :
d/b/a/ UNIQUE NATIONAL COLLECTIONS                            :
                                    Defendant.                :
------------------------------------------------------------- X


        LEVI LABER (hereinafter referred to as “Plaintiff”), by and through the undersigned

counsel, complains, states and alleges against UNIQUE MANAGEMENT SERVICES, INC,

d/b/a/ UNIQUE NATIONAL COLLECTIONS (hereinafter referred to as “Defendants”), as

follows:

                                             INTRODUCTION

    1. This action seeks to recover for violations of the Fair Debt Collection Practices Act, 15

        U.S.C. § 1692, et seq., (“FDCPA”).

                                     JURISDICTION AND VENUE

    2. This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and 15

        U.S.C. § 1692k(d).

    3. Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events or

        omissions giving rise to the claim occurred in this Judicial District.

    4. At all relevant times, Defendants conducted business within the State of New York.

                                                  PARTIES

    5. Plaintiff is an individual who is a citizen of the State of New York residing in Kings

        County, New York.
Case 1:20-cv-01858-RRM-RER Document 1 Filed 04/20/20 Page 2 of 4 PageID #: 2



  6. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

  7. On information and belief, Defendant is a Kentucky entity with a principal executive

     office located at 119 East Maple Street, Jeffersonville, IN, 47130-3439.

  8. Defendants are regularly engaged, for profit, in the collection of debts allegedly owed by

     consumers.

  9. Defendants are “debt collectors” as defined by 15 U.S.C. § 1692a(6).

                                          ALLEGATIONS

  10. Upon information and belief, on a date better known by Defendant, a consumer debt

     belonging to the Plaintiff was assigned or otherwise transferred to Defendants for

     collection.

  11. The Debt was primarily for personal, family or household purposes and is therefore a

     “debt” as defined by 15 U.S.C. § 1692a(5).

  12. On December 17, 2019, Defendant sent a collection letter to Plaintiff. See 12/17/19

     collection letter attached hereto as Exhibit 1.

  13. This letter stated that Plaintiff allegedly owes the sum of $46.94 on an account

     originating from the Brooklyn Public Library, Library Account number P13689871, UNC

     Account number 20650764. See Exhibit 1.

  14. On January 30, 2020, Defendant sent a second collection letter to Plaintiff on the same

     account. See 1/30/20 collection letter attached hereto as Exhibit 2.

  15. This letter, however, stated that Plaintiff allegedly owes the sum of $19.60 on the same

     account from the Brooklyn Public Library, Library Account number P13689871, UNC

     Account number 20650764. See Exhibit 2.

  16. Plaintiff was incredibly confused why the amount would change for no reason.
Case 1:20-cv-01858-RRM-RER Document 1 Filed 04/20/20 Page 3 of 4 PageID #: 3



  17. Plaintiff reread the letter in detail attempting to figure out whether the Defendant was

     adding collection charges, interest, or any other fees or amount, or if one letter included

     multiple accounts while the other did not, but Plaintiff to date has absolutely no clue what

     the true amount is or how the Defendant calculated the amount due.

  18. Defendant has made it confusing for the Plaintiff to determine how much is really owed

     and leaves Plaintiff uncertain of the validity and accuracy of this debt.

  19. 15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount, or

     legal status of any debt.

  20. 15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive means to

     collect or attempt to collect any debt.

  21. 15 U.S.C. § 1692f(1) prohibits the collection of any amount unless such amount is

     expressly authorized by the agreement creating the debt.

  22. Defendant’s fluctuating balance is a false representation of the amount of the debt, in

     violation of 15 U.S.C. § 1692e(2)(A).

  23. Defendant’s fluctuating balance is a false representation or deceptive means to collect or

     attempt to collect any debt, in violation of 15 U.S.C. § 1692e(10).

  24. Defendant’s fluctuating balance is a violation of 15 U.S.C. § 1692f(1) as at least one of

     those balances is not expressly authorized by the agreement creating the debt.

  25. Defendants’ conduct, as described, is a violation of 15 U.S.C. § 1692e(2)(A) 15 U.S.C. §

     1692e(10) and 15 U.S.C. § 1692f(1).

                                       JURY DEMAND

  26. Plaintiff hereby demands a trial of this action by jury.

                                   PRAYER FOR RELIEF
Case 1:20-cv-01858-RRM-RER Document 1 Filed 04/20/20 Page 4 of 4 PageID #: 4



WHEREFORE, Plaintiff respectfully requests judgment as follows:

   a. Damages against Defendants pursuant to 15 U.S.C. § 1692k; and

   b. Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

   c. Plaintiff’s costs; all together with

   d. Such other relief that the Court determines is just and proper.

Dated: March 31, 2020

Brooklyn, New York



                                             _/s/ Joseph Balisok________________
                                             Joseph Balisok, Esq.
                                             251 Troy Ave
                                             Brooklyn, NY 11213
                                             Office (718) 928-9607
                                             Fax (718) 534-9747
                                             Joseph@LawBalisok.com
                                             Isaac@LawBalisok.com
                                             Attorney for Defendant
